              Case 3:18-cv-02211-YY       Document 29           Filed 11/26/19   Page 1 of 2




D. Michael Reilly, WSBA No. 14674 (admitted pro hac vice)
reillym@lanepowell.com
Hans N. Huggler, OSB No. 144993
hugglerh@lanepowell.com
LANE POWELL PC
601 SW Second Avenue, Suite 2100
Portland, Oregon 97204-3158
Telephone: 503.778.2100
Facsimile: 503.778.2200

Attorneys for Defendant Life Insurance Company of North America




                                UNITED STATES DISTRICT COURT

                                       DISTRICT OF OREGON

                                       PORTLAND DIVISION




ELIZABETH REDDY,                                               Case No. 3:18-cv-02211-YY

                                       Plaintiff,
                                                               JOINT STATUS REPORT
         v.

LIFE INSURANCE COMPANY OF NORTH
AMERICA,

                                     Defendant.




         The parties report that they are as yet unable to resolve the issue of prejudgment interest,

and propose the following briefing schedule to submit that issue for resolution by the Court:

               •   Plaintiff’s Motion re Interest Rate due by December 13, 2019

               •   Defendant’s response due February 14, 2020


PAGE 1 -           JOINT STATUS REPORT

                                                LANE POWELL PC
                                      601 SW SECOND AVENUE, SUITE 2100
120192.0198/7850216.1                   PORTLAND, OREGON 97204-3158
                                          503.778.2100 FAX: 503.778.2200
            Case 3:18-cv-02211-YY         Document 29           Filed 11/26/19   Page 2 of 2




              •    Plaintiff’s reply due March 6, 2020


         DATED: November 26, 2019

                                                  MEGAN E. GLOR, ATTORNEYS AT LAW, PC



                                                  By     s/ Megan E. Glor
                                                        Megan E. Glor, OSB No. 930178

                                                  Attorneys for Plaintiff



                                                  LANE POWELL PC


                                                  By     s/ Hans N. Huggler
                                                        Hans N. Huggler, OSB No. 144993

                                                  Attorneys for Defendant Life Insurance Company
                                                  of North America




PAGE 2 -           JOINT STATUS REPORT

                                                LANE POWELL PC
                                      601 SW SECOND AVENUE, SUITE 2100
120192.0198/7850216.1                   PORTLAND, OREGON 97204-3158
                                          503.778.2100 FAX: 503.778.2200
